Case 2:19-cv-00052-SEH Document 34 Filed 06/19/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

 

CHARLES ANDREW and JOANIE

KYLE DREISBACH, individually and Cause No. CV-19-00052-SEH
on behalf of their minor children

H.M.D., C.S.D., and T.B.D.,

Plaintiffs,
-VS.- ORDER OF DISMISSAL WITH
PREJUDICE
WEST AMERICAN INSURANCE
COMPANY, and JOHN DOE
DEFENDANTS I-V,

Defendants.

 

Upon stipulation of the parties hereto, and good cause appearing therefor,
IT IS HEREBY ORDERED that the above matter be dismissed with prejudice
as fully and finally settled on the merits, each party to bear its own costs and

attorneys’ fees incurred herein.

DATED this /% Fy of June, 2020.

     
 
 

 

m E. Haddon
nited States District Judge
